UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4625



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BERNABE   MARCELLO   BANOS,    a/k/a   Guillermo
Alberto Hernandez,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:05-cr-00374-JAB)


Submitted: June 15, 2007                           Decided: June 19, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ames C. Chamberlin, LAW OFFICES OF AMES C. CHAMBERLIN, Greensboro,
North Carolina, for Appellant. Michael Francis Joseph, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bernabe Marcello Banos pled guilty to conspiracy to

possess with intent to distribute methamphetamine, possession with

intent to distribute methamphetamine, and reentry of a deported

felon. The district court sentenced him to concurrent terms of 120

months’ imprisonment, the statutory mandatory minimum for the drug

offenses. See 21 U.S.C. § 841(b)(1)(B) (2000). On appeal, counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), contending that no meritorious issues exist for appeal but

suggesting that the district court imposed an unreasonable sentence

under United States v. Booker, 543 U.S. 220 (2005).                         Although

informed of his right to file a pro se supplemental brief, Banos

has not done so.

           Banos      was   sentenced      at    the   bottom    of   his   advisory

guideline range and at the statutory mandatory minimum sentence of

ten years on the drug charges.              Banos made no showing either at

sentencing or on appeal to overcome the presumption that a sentence

within   the     guideline     range      was    reasonable     for   his   reentry

conviction.     See United States v. Green, 436 F.3d 449, 456-57 (4th

Cir.),   cert.      denied,    126   S.    Ct.    2309   (2006).       As   for   the

methamphetamine       convictions,        the    district   court     possessed   no

discretion     to   sentence    below      the    statutory     mandatory   minimum

sentence, because “Booker did nothing to alter the rule that judges

cannot depart below a statutorily provided minimum sentence.”


                                       - 2 -
United States v. Robinson, 404 F.3d 850, 862 (4th Cir.), cert.

denied, 126 S. Ct. 288 (2005).

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.      We

therefore affirm Banos’ convictions and sentence.       This court

requires that counsel inform Banos, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Banos requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Banos.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                 - 3 -